Name: Commission Regulation (EEC) No 952/90 of 11 April 1990 derogating from Regulations Nos 19/82 and 3653/85 and amending Regulation (EEC) No 479/90 as regards imports of sheepmeat and goatmeat products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/73 COMMISSION REGULATION (EEC) No 952/90 of 11 April 1990 derogating from Regulations Nos 19/82 and 3653/85 and amending Regulation (EEC) No 479/90 as regards imports of sheepmeat and goatmeat products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, 753/90 ( ®), suspends until 31 December 1992 the collec ­ tion of the levy applicable to imports of sheepmeat and goatmeat covered by CN code 0204 ; Whereas, following an error of substance in Regulation (EEC) No 479/90 (10), it should be specified that the box of the import licence referred to in Article 1 of that Regu ­ lation is box 24 and not box 20 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and, in parti ­ cular, Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 3013/89 (2) and, in particular, Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrange ­ ments applicable to certain third countries in the sheep ­ meat and goatmeat sector as from 1986 (3), as last amended by Regulation (EEC) No 3939/87 (4), and, in particular, Article 3 thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to the amounts resulting from voluntary-restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (*), as amended by Regulation (EEC) No 3887/87 ( ®), stipulates that the levy applicable to imports under the voluntary restraint agreements is to be limited to 10% ad valorem ; whereas, pursuant to Regulation (EEC) No 3643/85, Article 3 (2) of Commission Regulation (EEC) No 3653/85 (7), as last amended by Regulation (EEC) No 1 645/89 (8), stipulates that the levy applicable to imports originating in third countries other than those having concluded voluntary restraint agreements with the Community is to be limited to 10 % ad valorem ; Whereas by way of derogation from the voluntary ­ restraint agreements concluded with Bulgaria, Hungary, Iceland, Poland, Romania, Czechoslovakia and Yugoslavia and by way of derogation from Regulation (EEC) No 3643/85, Article 1 of Council Regulation (EEC) No Article 1 By way of derogation from Article 7 (2) of Regulation (EEC) No 19/82, box 24 of import licences issued up to 31 December 1992 for sheepmeat and goatmeat products covered by CN code 0204 on presentation of export certi ­ ficates issued by Bulgaria, Hungary, Iceland, Poland, Romania, Czechoslovakia and Yugoslavia shall show one of the following :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 952/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 952/90)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 952/90)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 952/90)  Levy limited to zero (application of Regulation (EEC) No 952/90)  Prelevement limite Ã zÃ ©ro (application du rÃ ¨glement (CEE) n0 952/90)  Prelievo limitato a zero (applicazione del regolamento (CEE) n. 952/90)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 952/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regula ­ mento (CEE) n? 952/90). (') OJ No L 289, 7. 10 . 1989, p . 1 . 0 OJ No L 275, 18 . 10 . 1980, p. 2. (3 OJ No L 348, 24. 12. 1985, p. 2. O OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 3, 7 . 1 . 1982, p. 18 . ( «) OJ No L 365, 24. 12 . 1987, p. 39. 0 OJ No L 348, 24. 12. 1985, p. 21 . ( ») OJ No L 162, 13 . 6. 1989, p . 21 . 0 OJ No L 83, 30. 3 . 1990, p . 3 . ( ,0) OJ No L 51 , 27. 2. 1990, p. 18 . No L 96 74 Official Journal of the European Communities 12. 4. 90 Article 2 By way of derogation from Article 3 (2) of Regulation (EEC) No 3653/85, box 24 of import licences issued up to 31 December 1992 for sheepmeat and goatmeat products covered by CN code 0204 shall show one of the follo ­ wing : Article 3 On application by the parties concerned and on presenta ­ tion of proof that the products have been imported using an import licence issued from 1 January 1989, the Member States shall reimburse levies collected pursuant to Council Regulation (EEC) No 1430/79 (').  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CÃ E) n ° 952/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 952/90) Article 4 In Article 1 of Regulation (EEC) No 479/90, the reference to box 20 is replaced by a reference to box 24.  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 952/90)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 952/90)  Levy limited to zero (application of Regulation (EEC) No 952/90)  Prelevement limite Ã zÃ ©ro (application du rÃ ¨glement (CEE) n ° 952/90)  Prelievo limitato a zero (applicazione del regolamento (CEE) n. 952/90) Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 17 April 1990, with the exception of the measure provided for in Article 3, which shall apply from 1 January 1989.  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 952/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regula ­ mento (CEE) n? 952/90). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 12. 7. 1979, p. 1 .